— Order, Supreme Court, New York County (William Davis, J.), entered June 9, 1989, which, inter alia, granted the cross-motions of defendants Samuel Weiss, Design Consortium, Ltd. and Plushbottom & Peabody, Ltd. to dismiss plaintiff’s complaint based on the defense of Workers’ Compensation, unanimously affirmed, without costs.
Plaintiff, an employee of defendant Design Consortium, Ltd. was injured in the scope of the employment while she was riding as a passenger in a vehicle driven by co-employee Samuel Weiss and owned by defendant Plushbottom & Peabody. The exclusive remedy provision of Workers’ Compensation Law § 29 (6) precludes plaintiff from proceeding against defendants Weiss and Design in this action. Furthermore, defendant Plushbottom & Peabody, Ltd. may not be held vicariously liable as the owner of the vehicle driven under the circumstances presented. (See, Kenny v Bacolo, 61 NY2d 642, 645.) Concur — Sullivan, J. P., Carro, Milonas, Asch and Kassal, JJ.